DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yonezawa et al (USPN 6,382,023) in view of Uramachi et al (USPN 6,789,418).
Regarding claim 1, Yonezawa et al disclose a flow sensor comprising:
a semiconductor device having an air flow sensing unit 4 and a diaphragm 10 formed thereto [see Fig. 8; see also col. 8, ll. 47-56];
an electric control circuit configured to control the semiconductor device [not shown; see Fig. 24(a); see also col. 11, ll. 37-41];
a lead frame 13; and
a spacer 9A, 9B, 9C, wherein
	the spacer is disposed in a clearance between the lead frame and the semiconductor device on an opposite side from a joint portion of the semiconductor device with the lead frame on a side of the electric control circuit across the diaphragm disposed therebetween [see Figs. 7 and 8], and 
at the joint portion, the semiconductor device is attached to the lead frame via an adhesive [see col. 3, lines 33-36].
Yonezawa et al do not disclose wherein a surface of the electric control circuit and a part of the surface of the semiconductor device is covered with resin while the air flow sensing unit is exposed. One such as Uramachi et al disclose a substantially similar flow sensor comprising a semiconductor device having an air flow sensing unit 23 and an electric control circuit 21 configured to control the semiconductor device [see Fig. 12], wherein a surface of the electric control circuit and a part of a surface of the semiconductor device is covered with resin 32 while the air flow sensing unit is exposed. It would have been obvious to one of ordinary skill in the art at the time of invention to cover the electric control circuit with a resin, but leave the air flow sensing unit exposed from the resin in order that the sensor is available to sense the flow of air, while the control circuit is protected from any debris that may be in the air as it flows by.
Regarding claim 3, the prior art of Yonezawa et al and Uramachi et al disclose the flow sensor according to claim 1. Furthermore to the structure with respect to the resin molding, Uramachi et al disclose wherein a wire 22a for transmitting electric signals from the semiconductor device and the lead frame is molded by the resin [see Fig. 12].
Regarding claim 4, the prior art of Yonezawa et al and Uramachi et al disclose the flow sensor according to claim 1. Furthermore to the structure with respect to the resin molding, Uramachi et al disclose wherein the resin forms a continuous space with three sides of the semiconductor device, thereby surrounding the semiconductor device [see Fig. 12].




Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: regarding dependent claim 2, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements and with sufficient specificity, wherein the spacer is formed of polytetrafluoroethylene, a fluorine resin, an epoxy resin, or a polycarbonate resin.
Claims 5 and 6 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding independent claim 5, and claim 6 which depends therefrom, the prior art of record fails to teach or make reasonably obvious, in combination with the other claimed elements, disposing an elastic film on a surface of an upper mold, clamping a dam of a lead frame via the molds with varying a thickness of the elastic film for absorbing a dimension variation of the semiconductor device, and cutting away the dam.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN E SNOW whose telephone number is (571)272-8603. The examiner can normally be reached M-W, 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.E.S./Examiner, Art Unit 2899                                                                                                                                                                                                        /VICTOR A MANDALA/Primary Examiner, Art Unit 2899